UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   01/24/2020

 MARVIN PEARLSTEIN, et al.,

                                 Plaintiffs,                         ORDER
                     -against-                              1:13-CV-07060 (CM)(KHP)


 BLACKBERRY LIMITED, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         As discussed during today’s status conference, the next status conference is scheduled

for March 11, 2020 at 4:00 p.m. in Courtroom 17D, United States Courthouse, 500 Pearl Street,

New York, New York.


SO ORDERED.

Dated:          January 24, 2020
                New York, New York                   __________________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
